DETAILED ACTION
This communication is responsive to the amendment filed November 01, 2022. Applicant has amended claims 1, 6, 10-11, 16 and 23. It is respectfully submitted that applicant’s amendments necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Claims 1-7, 10-18, and 20-23 are pending and presented for examination under the first inventor to file provisions of the AIA , of which claims 1, 11 and 16 are in independent form.

Response to Arguments
Applicant’s arguments filed November 01, 2022 have been fully considered but they are moot in view of the new ground(s) of rejection.  

Allowable Subject Matter
Claims 10, 16 and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(1) and/or 35 U.S.C. 112(b), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 16, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 6, the limitation “...a heat sensor on an outside of each device” is not supported by the specification.  Regarding claim 16, the limitation “....a thermometer to measure the temperature around each device” is not supported by the specification.  Regarding claim 23, the limitation “...the heat sensor is a thermometer on the outside of the device” is not supported by the specification. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 10-11, and 16-18, 20 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For the purpose of compact prosecution, the unclear claims are given their best possible broadest reasonable interpretations. The following claims are unclear.
Claim 1 overall is unclear.  First, it does not make sense that the first device identifying a plurality of devices that includes itself, and it also does not make sense that the first device determines a plurality of available data feeds from the respective plurality devices that include itself.  According to the specification, it is actually the feed manager from the host (e.g. server) that identifies the locations of each device and determines the available data feeds. Second, claim 1 appears to be claiming that it is the “first device” of the plurality of devices generates the switch icon and updates the switch icon and sending the switch icon to each device, however, this is inconsistent with what the specification discloses, according to the specification, it is actually the icon generator/feed manager from the host (e.g. server) that generates the switch icon and the feed manager from the host that updates the switch icon and sends the switch icon to each device of the plurality of devices that includes a primary device.  Note that according to the specification, a primary device does not have a feed manger and icon generator components.  Claim 11 recites similar limitations as in claim 1, and is rejected along the same rationale.
Claim 2 is rejected due to the rejected parent claim 1.  Again, the first device referenced therein is meant to be the primary device not a host server, which further supports Examiner’s rationale in rejecting the parent claim. Claim 3 depends from claim 2, and is rejected by virtue of its dependence on the rejected parent claim.
Claim 6, the limitation “...a heat sensor on an outside of each device” is unclear how is a heat sensor being located on outside of a device?
Claim 10 would not make sense in view of parent claim 1, and again the first device referenced therein is meant to be the primary device not a host server, which further supports Examiner’s rationale in rejecting the parent claim.  Also, who is designating the first device as a primary device?  
Claim 16, the limitation “...from a heat sensor...” is unclear where is this heat sensor located or belongs to?  Dependent claims 17-18, 20 are rejected by virtue of its dependence on their rejected parent claim.
Claim 23 depends from claim 10 is rejected by virtue of its dependence on the rejected parent claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 11-15, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnett et al.  (US PGPub. No. 2016/0381109) (Barnett).

In reference to independent claim 1:
Barnett teaches a computer-implemented method comprising: identifying by a first device a plurality of devices including the first device, wherein each device of the plurality of devices is within a communicable vicinity of the first device (i.e. .... multiple users providing media streams from an event (e.g., a baseball game) to the media presentation system 102....FIG. 5 shows a baseball stadium 500 that is hosting a baseball game. One or more capturing users of the media presentation system 102 may be attending the baseball game at the baseball stadium 500. As FIG. 5 illustrates, the capturing users are situated at different locations throughout the stadium. The capturing users include Jake 512a, Sue 512b, Mark 512c, Lisa 512d, Rob 512e, and Ryan 512f (collectively referred to as "capturing users 512"). Each of the capturing users 512 is associated with a client device (e.g., a capturing client device) that is capable of providing a media stream to the media presentation system 102.... - Paragraphs 182-185); forming an ad hoc network that includes each device of the plurality of devices (i.e. ...communications with an ad hoc network... - Paragraphs 257-258); determining, by the first device, a plurality of available data feeds, wherein each available data feed is associated with a respective device of the plurality of devices, including a first data feed by the first device; generating, by the first device and in response to forming the network and identifying the plurality of devices, a switch icon, wherein the switch icon includes an expanded view, wherein the expanded view is configured to display a location of each device in the ad-hoc network relative to each other device associated with each available feed, and the switch icon is configured to allow access to any feed of the plurality of feeds and display a selected feed from the switch icon; identifying a common subject of the plurality of available data feeds; updating, by the first device, the switch icon to indicate a relative location of each of the data feeds with respect to the identified common subject; and sending, by the first device and through the ad hoc network, the switch icon to each device in the ad hoc network (i.e. ....a media stream can include a stream of live, near-live, or semi-live media from one computing device to one or more other computing devices....a media presentation may include related media streams provided by multiple users at a common location or event... it should be understood that the terms "viewing user" and "capturing user" are generally used for purposes of explanation, and that the viewing user 110 and the capturing user 112 are both simply users of the media presentation system 102 and are both capable of capturing, sharing, and accessing media using the media presentation system 102... the media stream manager 208 can determine if any of the media streams relate to each other... a media presentation to be shared with one or more viewing users...can determine when two or more media streams are providing content from a common location at the same time and/or capturing the same subject matter.... provide a user interface that facilitates the display of one or more media presentations and/or graphical elements on the client device 204.... provide media presentations, including one or more media streams....to present to a viewing user....allowing a user to browse, search or otherwise navigate a plurality of media presentations.... enable a user to select between viewing multiple media streams.... can provide a user with a selectable option to view one or more media streams from the media presentation... the viewing user may request to view one or more additional media streams. For instance, the viewing user may select a graphical user interface option to access addition angles and/or perspectives...the viewing client device 104 can present the additional media streams to a viewing user using a variety of methods and layouts... the viewing client device 104 may present the selected media stream in addition to the second media stream, such as side-by-side or one overlying the other....the media presentation system 102 may populate a location map or schematic that shows each user's location relative to the baseball stadium 500 and to the other capturing users 512..as shown in FIG. 5, Jake 512a and Sue 512b are located next to left field, Mark 512c is behind home plate, Lisa 512d and Ryan 512f is along the first base line, and Robert 512d is located in the stands just beyond center field, and in front of the big screen 514..During the baseball game, one or more of the capturing users 512 can each provide a media stream to the media presentation system 102... allowing a user to select or navigate between media streams within a media presentation..... - Paragraphs 38-40, 47, 56, 64, 99, 102, 104, 108, 114, 116, 159, 164-165, 182-185; Fig. 5).

In reference to claim 2:
Barnett teaches the method of claim 1, further comprising: selecting from the switch icon, on the first device of the plurality of devices, a second data feed associated with a second device of the plurality of devices; and displaying the second data feed on the first device (i.e. ....it should be understood that the terms "viewing user" and "capturing user" are generally used for purposes of explanation, and that the viewing user 110 and the capturing user 112 are both simply users of the media presentation system 102 and are both capable of capturing, sharing, and accessing media using the media presentation system 102...provide a user interface that facilitates the display of one or more media presentations and/or graphical elements on the client device 204...enable a user to select between viewing multiple media streams... Based on the location of each user, the media presentation system 102 may populate a location map or schematic that shows each user's location relative to the baseball stadium 500 and to the other capturing users 512..as shown in FIG. 5, Jake 512a and Sue 512b are located next to left field, Mark 512c is behind home plate, Lisa 512d and Ryan 512f is along the first base line, and Robert 512d is located in the stands just beyond center field, and in front of the big screen 514..During the baseball game, one or more of the capturing users 512 can each provide a media stream to the media presentation system 102..... - Paragraphs 47, 99, 108, 182-185;  In other words, each capturing user or viewing user can see the map on each of their own respective device for accessing and viewing each other’s media stream).

In reference to claim 3:
Barnett teaches the method of claim 2, further comprising: displaying the switch icon on each device of the plurality of devices; and displaying, in response to selecting a third data feed on the second device, the third data feed on the second device (i.e. ....it should be understood that the terms "viewing user" and "capturing user" are generally used for purposes of explanation, and that the viewing user 110 and the capturing user 112 are both simply users of the media presentation system 102 and are both capable of capturing, sharing, and accessing media using the media presentation system 102...provide a user interface that facilitates the display of one or more media presentations and/or graphical elements on the client device 204...enable a user to select between viewing multiple media streams... Based on the location of each user, the media presentation system 102 may populate a location map or schematic that shows each user's location relative to the baseball stadium 500 and to the other capturing users 512..as shown in FIG. 5, Jake 512a and Sue 512b are located next to left field, Mark 512c is behind home plate, Lisa 512d and Ryan 512f is along the first base line, and Robert 512d is located in the stands just beyond center field, and in front of the big screen 514..During the baseball game, one or more of the capturing users 512 can each provide a media stream to the media presentation system 102..... - Paragraphs 47, 99, 108, 182-185;  In other words, each capturing user or viewing user can see the map on each of their own respective device for accessing and viewing each other’s media stream).

In reference to claim 4:
Barnett teaches the method of claim 1, wherein the ad hoc network is a mesh network (i.e. .... an ad hoc network.... - Paragraphs 257-258).

In reference to claim 5:
Barnett teaches the method of claim 1, wherein each device of the plurality of devices includes a video data feed generated from a camera and a microphone (i.e. ... can use a camera and/or microphone...on the client device 204 to capture images, videos, and/or audio... - Paragraph 105).

In reference to claim 7:
Barnett teaches the method of claim 1, further comprising: identifying a new device in the communicable vicinity of the first device; adding the new device to the ad hoc network; and updating, based on a new data feed, the switch icon (i.e. ....may add the media stream to a media presentation.... can identify viewing users that are geographically located within a defined proximity of a geographic location associated with a media....the media presentation system 102 detects that capturing users are sharing individual media streams....determines whether a relation exists between the shared media streams...the client devices may include the capability to automatically report a location of the client device to the media presentation system 102.... the media presentation system 102 may populate a location map or schematic that shows each user's location relative to the baseball stadium 500 and to the other capturing users 512...  Paragraphs 71, 84, 144, 182-185)


In reference to independent claim 11:
A system comprising: a processor; and a computer-readable storage medium communicatively coupled to the processor and storing program instructions which, when executed by the processor, are configured to cause the processor to: identify, by a first device, a plurality of devices including the first device, wherein each device of the plurality of devices is within a communicable vicinity of the first device; form an ad hoc network that includes each device of the plurality of devices; determine, by a first device, a plurality of available data feeds, wherein each available data feed is associated with a respective device of the plurality of devices; generate, by the first device and in response to forming the network and identifying the plurality of devices, a switch icon, wherein the switch icon includes an expanded view, wherein the expanded view is configured to display a location of each device in the ad-hoc network relative to each other device associated with each available feed, and the switch icon is configured to allow access to any feed of the plurality of feed and display a selected feed from the switch icon; identify a common subject of the plurality of available data feeds; update, by a first device, the switch icon to indicate a relative location of each of the data feeds with respect to the identified common subject; and send, by the first device and through the ad hoc network, the switch icon to each device in the ad hoc network.
- Claim 11 contains substantially similar subject matter as in claim 1, and is rejected along the same rationale.

In reference to claim 12:
The system of claim 11, wherein the program instructions are further configured to cause the processor to: select from the switch icon, on the first device of the plurality of devices, a second data feed associated with a second device of the plurality of devices; and display the second data feed on the first device.
- Claim 12 contains substantially similar subject matter as in claim 2, and is rejected along the same rationale.

In reference to claim 13:
The system of claim 12, wherein the program instructions are further configured to cause the processor to: display the switch icon on each device of the plurality of devices; and display, in response to selecting a third data feed on the second device, the third data feed on the second device.
- Claim 13 contains substantially similar subject matter as in claim 3, and is rejected along the same rationale.

In reference to claim 14:
The system of claim 11, wherein the ad hoc network is a mesh network.
- Claim 14 contains substantially similar subject matter as in claim 4, and is rejected along the same rationale.

In reference to claim 15:
The system of claim 11, wherein each device of the plurality of devices includes a video data feed generated from a camera and a microphone.
- Claim 15 contains substantially similar subject matter as in claim 5, and is rejected along the same rationale.

In reference to claim 22:
Barnett teaches the method of claim 1, wherein the common subject is an object (i.e. .... the media characteristic evaluator 210 can use object or feature recognition to determine if the media stream includes an identifiable feature, such as a landmark, well-known object, brand, symbol, animal, etc....can use facial recognition to determine if the media stream includes one or more persons, and in particular, if the media stream includes a well-know person such as a celebrity or other influencer.... - Paragraph 62)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Barnett et al.  (US PGPub. No. 2016/0381109) (Barnett) in view of Sundaresan et al. (US PGPub. No. 2017/0063826) (hereinafter Sundaresan).

In reference to claim 6:
Barnett teaches the method of claim 5, Barnett does not teach wherein each device of the plurality of devices includes an additional data feed from a heat sensor on an outside of each device.  However, Sundaresan teaches “.....feed data from an internal thermostat (e.g., device 436) indicating the internal temperature....” (Paragraph 111).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barnett to include the teachings of Sundaresan to utilize the device’s internal thermostat to obtain internal temperature feed data.  Such a person would have been motivated to make this combination according to the aspects of the present invention because so that feed data can be delivered to a control device to control other devices (Paragraph 112).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Barnett et al.  (US PGPub. No. 2016/0381109) (Barnett) and in view of CHOI (US PGPub. No. 2014/0181698).

In reference to claim 21:
Barnett teaches the method of claim 1, wherein the expanded view (i.e. Fig. 5) Barnett does not teach includes a direction indicator for each data feed indicating a feed direction from which each available data feed is obtained.  However, CHOI teaches “.....if the user of the mobile terminal 100 is located in a northeast direction...an object 621 indicating the northeast direction may be displayed... an arrow is shown as the object 631 indicating the southeast direction... Input for displaying the map may be input for displaying any one or both of the direction objects 621 and 631.....” (Paragraphs 90-103; Fig. 6a-c).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barnett to include the teachings of CHOI of using an arrow object to indication a direction of user’s location.  Such a person would have been motivated to make this combination according to the aspects of the present invention because that way it is possible to intuitively confirm the directions and distances of the other users. Therefore, it is possible to increase user convenience. (Paragraph 93).

Examiner’s note: Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant. However, any citation to specific, pages, columns, lines, or figures in the prior art references and an interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 1pm to 11pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174